Citation Nr: 1045091	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-06 447	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure, to include asbestosis and sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to April 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia.  

The Veteran's case was remanded by the Board for additional 
development in December 2008.


FINDINGS OF FACT

1.  The Veteran does not have asbestosis.

2.  The Veteran's sarcoidosis is not related to the his military 
service.


CONCLUSION OF LAW

The Veteran does not have asbestosis or sarcoidosis that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2003, October 2005, and March 
2006; a rating decision in August 2003; and a statement of the 
case in January 2006.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and reasons 
for the decisions.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the June 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive period, 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under relevant case 
law, lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has that condition.  The evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, and VA has not promulgated any regulations, but 
there are some procedural guidelines.  McGinty v. Brown, 4 Vet. 
App. 428 (1993).  In May 1988, VA issued a circular on asbestos-
related diseases that provided some guidelines for considering 
compensation claims based on exposure to asbestos, entitled 
Department of Veterans Benefits, Veteran's Administration, DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular).  The DVB Circular was rescinded by the Director of the 
VA Compensation and Pension Service in September 1992, and, at 
that time its contents were added as paragraph 7.68 (now 
paragraph 7.21) of Part VI of the VA Adjudication Procedure 
Manual, M21-1 (Manual M21-1).  The provision does not give rise 
to enforceable substantive rights and does not create a 
presumption of exposure to asbestos.  Dyment v. West, 13 Vet. 
App. 141 (1999).

According to Manual M21-1, Part VI, paragraph 7.21, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is stated 
that asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  In paragraph 7.21 it is also noted that cancers of the 
larynx and pharynx and the urogenital system (except the 
prostate) are also associated with asbestos exposure.

The Veteran's service medical records show that he was treated 
for headaches and cough diagnosed as the flu and headaches, and 
nasal discharge diagnosed as sinusitis in November 1957, and a 
chest cold and productive cough in February 1959.  The Veteran's 
September 1956 entrance examination and February 1960 discharge 
examination show normal clinical evaluations of the Veteran's 
lungs.  On a February 1960 report of medical history report 
completed in conjunction with the Veteran's separation 
examination, the Veteran reported chronic or frequent colds, 
sinusitis, chronic cough, and boils.  

The Veteran's service separation form shows that he served as a 
supply specialist.  The Veteran's personnel records show that he 
served at Lackland Air Force Base in Texas, Robins Air Force Base 
in Georgia, and Thule Air Force Base in Greenland during his 
period of active duty.  The records do not document any reference 
to exposure to asbestos.  

An October 1999 x-ray of the chest from R. Levine, M.D., 
indicates that the Veteran had pleural thickening consistent with 
previous asbestos exposure indicating asbestos-related disease.  

Records from the Georgia Department of Health include a culture 
which was noted to be positive for tuberculosis (TB) in June 
2001.  

A January 2001 computed tomography (CT) scan performed by 
Radiology Associates of Macon revealed findings compatible with 
chronic lung disease bilaterally and a bleb in the left lung base 
and mild scarring in the right mid lung zone laterally and the 
right lung base.  

Private treatment reports from R. Bass, M.D., dated from January 
2001 to July 2001 reflect diagnoses including chronic cough with 
purulent sputum of years duration believed to be multifactorial, 
chronic allergic rhinitis, chronic bronchitis related to 
cigarette smoking, chronic obstructive pulmonary disease (COPD), 
mild chronic lung disease, and mild emphysema.  Dr. Bass noted 
that a chest CT scan revealed scattered areas of fibrosis and 
scarring which could be related to COPD or chronic aspiration.  
Dr. Bass also indicated that while bronchial washings grew 
Mycobacterium aviumintracellulare (MAI) the Veteran did not 
appear to be infected with MAI and she did not believe that was 
causing his symptomatology.  

VA outpatient treatment reports include a January 2002 chest x-
ray which revealed COPD and changes suggestive of interstitial 
disease of the lungs of undetermined etiology.  A June 2002 CT 
scan of the chest revealed a reticular pattern throughout the 
lungs with associated mild pleural thickening; differential 
considerations were asbestosis or usual interstitial pneumonitis 
and a focal opacity at the right lung base.   A February 2003 CT 
scan of the chest revealed diffuse chronic interstitial disease 
with minimal associated pleural thickening.  The differential 
diagnoses included idiopathic interstitial pulmonary fibrosis, 
usual interstitial pneumonia, asbestosis or other pneumoconiosis, 
collagen vascular disease, right basilar pleural nodule most 
likely representing focal scarring, and mediastinal adenopathy 
with slight enlargement of the mediastinal nodes.  The Veteran 
underwent a biopsy of an enlarged right paratracheal node which 
was suggestive of sarcoidosis.  A May 2003 chest x-ray showed 
coarse fibrotic changes throughout both lungs.  In March and May 
2003, the Veteran's medical history was noted to include biopsy 
proven sarcoidosis, COPD, and chronic bronchitis.  In June 2008, 
the Veteran was assessed with systemic sarcoidosis with lung 
disease.  In October 2008, the Veteran was noted to have a cough 
with phlegm, COPD/chronic bronchitis, asthma/reactive airway 
disease, bronchiectasis (less likely), atypical infection (less 
likely) and endobronchial sarcoid[osis] (less likely).  In 
January 2009, the Veteran was reported to have chronic 
bronchitis, quiescent sarcoid[osis], and restrictive lung disease 
partly from body habitus.  

Associated with the claims file are statements from the Veteran 
and his spouse.  The Veteran's spouse, in a November 2004 
statement, indicated that she married the Veteran in January 1959 
at which time he was serving at Robins Air Force Base in Georgia.  
She reported that the Veteran had coughs and cold symptoms at 
that time.  She noted that the Veteran was reassigned to Thule 
Air Force Base in Greenland in April 1959 and returned with a low 
grade fever for more than a year.  She indicated that the Veteran 
suffered with a cough since she met him in 1958 and that the 
Veteran reported to her that his problems began in service when 
he was exposed to foreign matter from steam pipes, fibers from 
tearing out old buildings, and from chemical residue handling 
rags and being confined in aircraft hangars during engine tests.  
The Veteran, in a December 2005 statement, indicated that he had 
a chronic cough that began while he was in the Air Force.  He 
reported that his lung disease began when he was a young man in 
the military.  He stated that while his military occupation 
specialty was a supply clerk, he was required to perform whatever 
job his superiors requested and this included tearing down an old 
building at Robins Air Force Base.  He also indicated that while 
stationed at Thule Air Force Base in Greenland, he worked in a 
hangar where chemicals and solvents were used to repair aircraft.  
He reported that he suffered from chronic coughing, chest pains, 
and a constant battle with boils.  

The Appeals Management Center requested any available service 
medical records from Brooks Clinic at Brooks Air Force Base in 
February 2010.  No response was received.  

At a May 2010 VA examination the Veteran reported that he 
believed that he was exposed to asbestos while stationed at 
Warner-Robbins Air Force Base under open barracks with cold 
burner boilers and in a storage area where buildings with 
asbestos were torn down.  He indicated that he had problems with 
the dust and he stated that he was moved to a different area 
because of his sinuses.  He also reported that he was exposed to 
exhaust from aircraft in the hangars, chemicals to clean engines, 
and disposing of solvents.  The examiner reviewed the claims file 
and noted the Veteran's medical history in service and since 
service.  She included the results of a February 2010 CT scan of 
the thorax which revealed emphysematic and interstitial changes 
in the lungs with associated areas of bronchiectasis and 
nonspecific nodule in the lungs; a larger nodule in the right 
lower lung was noted to be associated with curvilinear 
atelectasis or scarring related to rounded atelectasis and there 
was suspicion for right-sided hilar adenopathy.  Following a 
physical examination, the examiner indicated that she did not 
believe that the Veteran had a clinical diagnosis of asbestosis.  
The examiner indicated that the Veteran had a diagnosis of 
sarcoidosis postbiopsy and asbestos exposure.  The examiner noted 
that it was reasonable to assume that the Veteran had exposure to 
asbestos as much as anyone in similar circumstances.  The 
examiner referenced an article on EMedicine.com concerning 
asbestos exposure and the frequency of asbestosis in the general 
population.  The examiner noted that asbestos exposure does not 
lead to a diagnosis of asbestosis.  The examiner opined that it 
was not at least as likely as not that the Veteran's current 
respiratory disability was etiologically related to his period of 
active service.  The examiner reported that his diagnoses 
included exposure to asbestos only with a definitive diagnosis of 
sarcoidosis per biopsy.  The examiner concluded that she could 
find no cause and effect relationship between sarcoidosis and 
asbestosis in the current medical literature. 

In considering the evidence of record and the applicable laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for residuals of asbestos exposure, to 
include asbestosis and sarcoidosis.  

The Veteran's service medical records show treatment for 
headaches and cough diagnosed as the flu, headaches and nasal 
discharge diagnosed as sinusitis, and a chest cold and productive 
cough.  The Veteran reported chronic or frequent colds, 
sinusitis, chronic cough, and boils at his discharge from 
service.  The Veteran's post-service medical records show various 
respiratory diagnoses including sarcoidosis per biopsy, COPD, 
chronic bronchitis, chronic asthma/reactive airway disease, TB, 
and differential diagnoses including idiopathic interstitial 
pulmonary fibrosis, usual interstitial pneumonia, asbestosis or 
other pneumoconiosis, and collagen vascular disease.

Following a review of the claims file and a physical examination, 
the VA examiner concluded that the Veteran does not have a 
definitive diagnosis of asbestosis.  The examiner noted that he 
was diagnosed with sarcoidosis following a biopsy.  The examiner 
opined that it was not at least as likely as not that the 
Veteran's current respiratory disability was etiologically 
related to his period of active service.  Furthermore, the 
medical evidence of record does not link any of the Veteran's 
respiratory disorders to his period of military service.  While 
the Veteran has claimed that he was exposed to asbestos in 
service, the evidence of record does not specifically confirm 
that he was exposed to asbestos while on active duty.  However, 
even assuming that the Veteran was exposed to asbestos in 
service, the medical evidence does not link any of his 
respiratory disorders to his period of service.  Specifically, 
the VA examiner found that a link was not at least as likely as 
not.  Under these circumstances, as the competent medical 
evidence does not establish that any of the Veteran's respiratory 
disabilities are related to service, including any exposure to 
asbestos, the Board finds that service connection must be denied.

The Board recognizes the Veteran's and his spouse's contentions 
as to the diagnosis and relationship between his service and his 
respiratory disorders.  Lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  As 
a layperson, however, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that requires 
a clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced and his wife is competent to give evidence of what 
she observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  As a result, the Veteran's own assertions do not 
constitute competent medical evidence that the he has a 
respiratory disability related to his military service.

The Board has considered all of the evidence of record, but finds 
that the record does not provide an approximate balance of 
positive and negative evidence on the merits.  The Board finds 
the preponderance of the evidence is against the claim and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).


ORDER

Entitlement to service connection for residuals of asbestos 
exposure, to include asbestosis and sarcoidosis, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


